742 N.W.2d 119 (2007)
FERN WILLER, Plaintiff-Appellee,
v.
TITAN INSURANCE COMPANY, Defendant-Appellant.
Docket No. 133596. COA No. 273805.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 28, 2007 order of the Court of Appeals is considered. We direct the Clerk to schedule oral argument during the March 2008 session calendar on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the defendant was entitled to summary disposition because of the absence of a genuine issue of material fact as to whether the causal connection between the plaintiff's injuries and her scraping the windshield of her vehicle was anything beyond "incidental, fortuitous or `but for'" such that the injuries arose out of the "ownership, operation, maintenance or use of a motor vehicle as a motor vehicle" within the meaning of MCL 500.3105(1). The parties may file supplemental briefs no later than February 7, 2008, but they should not submit mere restatements of their application papers.